   Case 19-24224-JKS          Doc 67       Filed 10/23/20 Entered 10/23/20 12:15:54             Desc Main
                                          Document      Page 1 of 11

                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


       In re: SKORSKI, CAREY                                        §   Case No. 19-24224-JKS
                                                                    §
                                                                    §
   Debtor(s)                                                        §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         JAY L. LUBETKIN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $6,406.00                          Assets Exempt: $30,222.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$785,554.08         Claims Discharged
                                                     Without Payment: $912,527.34

 Total Expenses of Administration:$116,777.58


         3) Total gross receipts of $    926,481.66 (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $    24,150.00 (see Exhibit 2 ), yielded net receipts of $902,331.66
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 19-24224-JKS             Doc 67       Filed 10/23/20 Entered 10/23/20 12:15:54                        Desc Main
                                            Document      Page 2 of 11


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                               $0.00        $566,097.46        $566,097.46       $566,097.46

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00         117,535.08        116,777.58         116,777.58

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                 39,697.00               0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                    850,952.74         523,179.70         375,212.75        219,456.62

                                          $890,649.74      $1,206,812.24      $1,058,087.79       $902,331.66
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on July 23, 2019.
  The case was pending for 14 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 10/08/2020                 By: /s/JAY L. LUBETKIN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                Case 19-24224-JKS                Doc 67        Filed 10/23/20 Entered 10/23/20 12:15:54                             Desc Main
                                                              Document      Page 3 of 11



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                  $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                              RECEIVED
     141 Columbia Ave, Jersey City, NJ 07307-0000, Hu                                     1110-000                                   926,481.66


    TOTAL GROSS RECEIPTS                                                                                                            $926,481.66

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                  $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                   PAID
 Carey Skorski                                    Exemption per Consent Order
                                                  entered 1/13/20                         8100-002                                    24,150.00

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                             $24,150.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS              CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED               PAID
                                                       CODE                6D)
                  Shellpoint Mortgage                  4110-000            N/A                   566,097.46            566,097.46          566,097.46
                  Servicing

    TOTAL SECURED CLAIMS                                                          $0.00         $566,097.46           $566,097.46         $566,097.46



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS              CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED               PAID
                                                       CODE
 Trustee Compensation - JAY L. LUBETKIN                     2100-000             N/A                 48,342.50          47,585.00           47,585.00

 Attorney for Trustee Fees (Trustee Firm) - 3110-000                             N/A                 18,877.50          18,877.50           18,877.50
 Rabinowitz, Lubetkin & Tully
 Other - Rabinowitz, Lubetkin & Tully       3210-000                             N/A                   786.96              786.96                 786.96

 Other - Re/Max Traditions Real Estate                      3510-000             N/A                 46,300.00          46,300.00           46,300.00

 Other - INTERNATIONAL SURETIES LTD.                        2300-000             N/A                   123.81              123.81                 123.81


UST Form 101-7-TDR (10/1/2010)
            Case 19-24224-JKS      Doc 67    Filed 10/23/20 Entered 10/23/20 12:15:54                        Desc Main
                                            Document      Page 4 of 11
 Other - Metropolitan Commercial Bank       2600-000            N/A                  229.31         229.31          229.31

 Other - National Title Services            2500-000            N/A               1,300.00        1,300.00         1,300.00

 Other - National Title Services            2420-000            N/A               1,000.00        1,000.00         1,000.00

 Other - National Title Services            2500-000            N/A                  500.00         500.00          500.00

 Other - National Title Services            2500-000            N/A                   75.00          75.00            75.00

 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                 $117,535.08      $116,777.58      $116,777.58
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                             CLAIMS               CLAIMS              CLAIMS           CLAIMS
                                         TRAN.
                                                     SCHEDULED            ASSERTED            ALLOWED            PAID
                                         CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                        $0.00           $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS               CLAIMS
   CLAIM                                             SCHEDULED            ASSERTED             CLAIMS           CLAIMS
    NO.           CLAIMANT               TRAN.         (from Form        (from Proofs of      ALLOWED            PAID
                                         CODE              6E)                Claim)
 NOTFILED   Margaret Harrow             5600-000             3,025.00          N/A                  N/A                0.00

 NOTFILED   Maria Caffaro               5600-000             1,600.00          N/A                  N/A                0.00

 NOTFILED   Lorraine Gullo              5600-000                800.00         N/A                  N/A                0.00

 NOTFILED   Eulyne Wickham              5600-000             2,000.00          N/A                  N/A                0.00

 NOTFILED   Maribel Anota               5600-000                150.00         N/A                  N/A                0.00

 NOTFILED   Frank Galante               5600-000             1,310.00          N/A                  N/A                0.00

 NOTFILED   Malik Tricoche              5600-000             1,600.00          N/A                  N/A                0.00

 NOTFILED   Marina McNamara             5600-000             2,497.00          N/A                  N/A                0.00

 NOTFILED   Marina Davis                5600-000             2,497.00          N/A                  N/A                0.00

 NOTFILED   Noel Cadiz                  5600-000             1,215.00          N/A                  N/A                0.00

 NOTFILED   Wayne Grant                 5600-000             1,700.00          N/A                  N/A                0.00

 NOTFILED   Walter Zaionz               5600-000                500.00         N/A                  N/A                0.00

 NOTFILED   Noel Aneses                 5600-000             1,200.00          N/A                  N/A                0.00

 NOTFILED   Nafskia Lourentzatos        5600-000             3,000.00          N/A                  N/A                0.00

 NOTFILED   Mary Loiacono               5600-000             3,025.00          N/A                  N/A                0.00

 NOTFILED   Nadine Walter-Scott         5600-000             2,000.00          N/A                  N/A                0.00




UST Form 101-7-TDR (10/1/2010)
            Case 19-24224-JKS        Doc 67    Filed 10/23/20 Entered 10/23/20 12:15:54                    Desc Main
                                              Document      Page 5 of 11
 NOTFILED   Miriam Morales               5600-000         3,025.00            N/A                N/A                 0.00

 NOTFILED   Dulia Feratovic              5600-000            600.00           N/A                N/A                 0.00

 NOTFILED   Mary Smith                   5600-000         1,233.00            N/A                N/A                 0.00

 NOTFILED   Belen Mavlion                5600-000         2,000.00            N/A                N/A                 0.00

 NOTFILED   Ann Crawford                 5600-000            695.00           N/A                N/A                 0.00

 NOTFILED   Diane Varano                 5600-000            500.00           N/A                N/A                 0.00

 NOTFILED   Candice Zaionz               5600-000            500.00           N/A                N/A                 0.00

 NOTFILED   Carol Reid                   5600-000         3,025.00            N/A                N/A                 0.00

 TOTAL PRIORITY UNSECURED                               $39,697.00                  $0.00         $0.00            $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                         UNIFORM     CLAIMS               CLAIMS
   CLAIM                                            SCHEDULED            ASSERTED             CLAIMS          CLAIMS
    NO.           CLAIMANT                TRAN.     (from Form          (from Proofs of      ALLOWED           PAID
                                          CODE          6F)                  Claim)
      1     Discover Bank                7100-000        18,734.85             19,389.13       19,389.13        12,478.69

      2     Capital One Bank (USA), N.A. 7100-000      N/A                     11,026.10       11,026.10         7,096.31

      3     American Express National    7100-000        50,252.35             50,920.49       50,920.49        32,772.01
            Bank
      4     BMW Financial Services NA,   7100-000      N/A                     60,318.02       60,318.02        38,820.19
            LLC
      5     BB&T Commercial Equipment    7100-000                0.00          55,196.24       55,196.24        35,523.85
            Capital Corp.
      6     Navitas Credit Corp.         7100-000      N/A                     32,781.52            0.00             0.00

      7     Navitas Credit Corp.         7100-000      N/A                     50,066.78            0.00             0.00

      8S    NCMIC Finance Corp.          7100-000      N/A                       5,050.90           0.00             0.00

      8U    NCMIC Finance Corp.          7100-000      N/A                          196.61       196.61           126.54

      9     U.S. Bank NA                 7100-000      N/A                     11,537.22       11,537.22         7,425.26

     10S    NCMIC Finance Corp.          7100-000        26,153.00             25,842.25            0.00             0.00

     10U    NCMIC Finance Corp.          7100-000      N/A                          852.80       852.80           548.86

     11     American Express National    7100-000        12,918.40             12,956.40       12,956.40         8,338.63
            Bank
     12     Verizon                      7100-000      N/A                       1,127.88       1,127.88          725.89

     13     Verizon                      7100-000      N/A                          376.31       376.31           242.19

     14     Humberto Rodriguez           7100-000         1,600.00            N/A                N/A                 0.00

     15     Citibank, N.A.               7100-000      N/A                       2,072.60       2,072.60         1,333.91

     16     Citibank, N.A.               7100-000        24,219.93             24,608.17       24,608.17        15,837.62

     17     Bay Ridge Chiropractic       7100-000      N/A                    N/A                   0.00             0.00
            Healthcare P.C.
     18     PYOD LLC                     7100-000      N/A                     90,409.28       90,409.28        58,186.67




UST Form 101-7-TDR (10/1/2010)
            Case 19-24224-JKS         Doc 67    Filed 10/23/20 Entered 10/23/20 12:15:54          Desc Main
                                               Document      Page 6 of 11
     19     Navitas Credit Corp.         7200-000      N/A              34,225.50     34,225.50             0.00

     20     Navitas Credit Corp.         7100-000      N/A              34,225.50          0.00             0.00

 NOTFILED   PNC Bank                     7100-000        98,175.22     N/A               N/A                0.00

 NOTFILED   Santander Bank NA            7100-000       150,000.00     N/A               N/A                0.00

 NOTFILED   Patlive.com                  7100-000            800.00    N/A               N/A                0.00

 NOTFILED   SPG Advance LLC              7100-000        29,980.00     N/A               N/A                0.00

 NOTFILED   Legend Funding               7100-000         3,000.00     N/A               N/A                0.00

 NOTFILED   JP Morgan Chase Bank, N.A.   7100-000        38,705.90     N/A               N/A                0.00

 NOTFILED   Kash Capital                 7100-000        61,740.00     N/A               N/A                0.00

 NOTFILED   Stable Car Parking Inc.      7100-000         1,284.00     N/A               N/A                0.00

 NOTFILED   Merchant Advance             7100-000        50,041.00     N/A               N/A                0.00

 NOTFILED   Susquehanna Salk Lake LLC    7100-000        82,018.00     N/A               N/A                0.00

 NOTFILED   Jet Blue Mastercard          7100-000        29,020.17     N/A               N/A                0.00

 NOTFILED   U.S. Bank Equipment Finance 7100-000         51,000.00     N/A               N/A                0.00

 NOTFILED   Fox Capital Group, Inc.      7100-000        37,179.59     N/A               N/A                0.00

 NOTFILED   Mary Loiacono                7100-000            475.00    N/A               N/A                0.00

 NOTFILED   Carol Reid                   7100-000         3,975.00     N/A               N/A                0.00

 NOTFILED   Margaret Harrow              7100-000            925.00    N/A               N/A                0.00

 NOTFILED   Miriam Morales               7100-000            925.00    N/A               N/A                0.00

 NOTFILED   iHeart Media                 7100-000         6,150.00     N/A               N/A                0.00

 NOTFILED   Chase Ink                    7100-000        14,604.33     N/A               N/A                0.00

 NOTFILED   Green Capital Funding LLC    7100-000        36,356.00     N/A               N/A                0.00

 NOTFILED   EBP Partners LLC             7100-000        20,720.00     N/A               N/A                0.00

 TOTAL GENERAL UNSECURED                               $850,952.74    $523,179.70   $375,212.75      $219,456.62
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                 Case 19-24224-JKS                          Doc 67     Filed 10/23/20 Entered 10/23/20 12:15:54                                      Desc Main
                                                                      Document      Page 7 of 11
                                                                                                                                                                  Exhibit 8


                                                                              Form 1                                                                              Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 19-24224-JKS                                                             Trustee:       (500440)      JAY L. LUBETKIN
Case Name:        SKORSKI, CAREY                                                      Filed (f) or Converted (c): 07/23/19 (f)
                                                                                      §341(a) Meeting Date:        08/22/19
Period Ending: 10/08/20                                                               Claims Bar Date:             11/25/19

                                1                                     2                          3                      4                5                    6

                    Asset Description                             Petition/             Estimated Net Value         Property         Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)               Unscheduled        (Value Determined By Trustee,   Abandoned         Received by      Administered (FA)/
                                                                   Values             Less Liens, Exemptions,      OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                            Remaining Assets

 1       141 Columbia Ave, Jersey City, NJ 07307-0000, Hu            750,000.00                  100,000.00                             926,481.66                    FA
           Imported from original petition Doc# 1
         Amended C filed
         11/27/19 -Amended Sale Order entered
         App for consent order reducing homestead exemption
         filed
         1/13/20 - Order entered reducing exemption

 2       ordinary household furniture, fixtures, applianc              1,000.00                        0.00                                   0.00                    FA
           Imported from original petition Doc# 1

 3       computer and TV                                                  500.00                       0.00                                   0.00                    FA
           Imported from original petition Doc# 1

 4       4 bicycles                                                       300.00                       0.00                                   0.00                    FA
           Imported from original petition Doc# 1

 5       everyday clothing                                                500.00                       0.00                                   0.00                    FA
           Imported from original petition Doc# 1

 6       Tag Hauer Watch; Movado Watch                                    500.00                       0.00                                   0.00                    FA
           Imported from original petition Doc# 1

 7       2 parrots, 2 turtles                                             120.00                       0.00                                   0.00                    FA
           Imported from original petition Doc# 1

 8       Cash                                                             100.00                       0.00                                   0.00                    FA
           Imported from original petition Doc# 1

 9       Checking: Chase Bank(1281)                                        59.00                       0.00                                   0.00                    FA
           Imported from original petition Doc# 1

10       Checking: PNC Bank (5451)                                        200.00                       0.00                                   0.00                    FA
           Imported from original petition Doc# 1

11       Checking: Everbank (TIAA) (3676)                                 500.00                       0.00                                   0.00                    FA
           Imported from original petition Doc# 1

12       Mutual Fund: Ameritrade (6683)                                     0.00                       0.00                                   0.00                    FA
           Imported from original petition Doc# 1

13       A New You Chiropractic Healthcare, PC (currently                   0.00                       0.00                                   0.00                    FA
           Imported from original petition Doc# 1

14       Bay Ridge Chiropractic Healthcare, PC (currently                   0.00                       0.00                                   0.00                    FA
           Imported from original petition Doc# 1


                                                                                                                                 Printed: 10/08/2020 12:30 PM      V.20.23
                  Case 19-24224-JKS                           Doc 67          Filed 10/23/20 Entered 10/23/20 12:15:54                                           Desc Main
                                                                             Document      Page 8 of 11
                                                                                                                                                                                 Exhibit 8


                                                                                     Form 1                                                                                      Page: 2

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 19-24224-JKS                                                                    Trustee:        (500440)     JAY L. LUBETKIN
Case Name:         SKORSKI, CAREY                                                            Filed (f) or Converted (c): 07/23/19 (f)
                                                                                             §341(a) Meeting Date:        08/22/19
Period Ending: 10/08/20                                                                      Claims Bar Date:             11/25/19

                                 1                                           2                           3                      4                    5                       6

                     Asset Description                                  Petition/              Estimated Net Value         Property             Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled         (Value Determined By Trustee,   Abandoned             Received by       Administered (FA)/
                                                                         Values              Less Liens, Exemptions,      OA=§554(a)             the Estate        Gross Value of
Ref. #                                                                                           and Other Costs)                                                 Remaining Assets

15        Int. in Ins. policies: National Life Group Unive                   1,727.00                          0.00                                       0.00                       FA
            Imported from original petition Doc# 1

16        Int. in Ins. policies: Term Policy with MassMutu                         0.00                        0.00                                       0.00                       FA
            Imported from original petition Doc# 1

17        books and CDs professional related                                     100.00                        0.00                                       0.00                       FA
            Imported from original petition Doc# 1

18        2 portable chiropractic adjustment tables-$50 ea                       800.00                        0.00                                       0.00                       FA
            Imported from original petition Doc# 1

 18      Assets       Totals (Excluding unknown values)                  $756,406.00                    $100,000.00                               $926,481.66                     $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):          June 30, 2020                     Current Projected Date Of Final Report (TFR):       April 16, 2020 (Actual)




                                                                                                                                               Printed: 10/08/2020 12:30 PM       V.20.23
                     Case 19-24224-JKS                    Doc 67        Filed 10/23/20 Entered 10/23/20 12:15:54                                                   Desc Main
                                                                       Document      Page 9 of 11
                                                                                                                                                                                     Exhibit 9


                                                                                    Form 2                                                                                            Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:         19-24224-JKS                                                                      Trustee:            JAY L. LUBETKIN (500440)
Case Name:           SKORSKI, CAREY                                                                    Bank Name:          People's United Bank
                                                                                                       Account:            ********7841 - Checking Account
Taxpayer ID #: **-***3641                                                                              Blanket Bond:       $48,225,092.00 (per case limit)
Period Ending: 10/08/20                                                                                Separate Bond: N/A

   1            2                           3                                       4                                                  5                     6                   7

 Trans.     {Ref #} /                                                                                                              Receipts         Disbursements    Checking
  Date      Check #          Paid To / Received From                Description of Transaction                    T-Code              $                   $       Account Balance
11/05/19       {1}        Lakshmi Gamini                   Deposit on 141 Columbia Avenue property                1110-000              5,000.00                                     5,000.00
12/13/19                  National Title Services          Sale Proceeds from 141 Columbia Ave.,                                     918,606.66                              923,606.66
                                                           Jersey City, NJ - Order entered 11/27/19
               {1}                                            Contract Sale Price             926,481.66          1110-000                                                   923,606.66
                                                              (includes Prop Taxes)
               {1}                                            Excess Deposit                   -5,000.00          1110-000                                                   923,606.66
                                                              Seller Concession                -1,300.00          2500-000                                                   923,606.66
                                                              Clean Out Fee                    -1,000.00          2420-000                                                   923,606.66
                                                              Final Water Escrow                 -500.00          2500-000                                                   923,606.66
                                                              Title Payoff                            -75.00      2500-000                                                   923,606.66
12/17/19      101         Re/Max Traditions Real Estate    5% Commission on Sale of 141 Columbia                  3510-000                                   46,300.00       877,306.66
                                                           Avenue
12/17/19      102         Shellpoint Mortgage Servicing    Payoff of Mortgage re Loan ending 1172,                4110-000                                566,097.46         311,209.20
                                                           Property: 141 Columbia Avenue
01/15/20      103         Carey Skorski                    Exemption per Consent Order entered 1/13/20            8100-002                                   24,150.00       287,059.20
02/03/20      104         INTERNATIONAL SURETIES LTD.      BOND PREMIUM PAYMENT ON LEDGER                         2300-000                                       123.81      286,935.39
                                                           BALANCE AS OF 01/01/2020 FOR CASE
                                                           #19-24224, Bond #016026384, Term: 1/1/20 to
                                                           1/1/21
02/12/20                  Transfer from 7841 to 1183       Transition transfer debit from United to               9999-000                                286,935.39                     0.00
                                                           Metropolitan

                                                                                  ACCOUNT TOTALS                                     923,606.66           923,606.66                   $0.00
                                                                                         Less: Bank Transfers                               0.00          286,935.39
                                                                                  Subtotal                                           923,606.66           636,671.27
                                                                                         Less: Payments to Debtors                                           24,150.00
                                                                                  NET Receipts / Disbursements                      $923,606.66          $612,521.27




{} Asset reference(s)                                                                                                                             Printed: 10/08/2020 12:30 PM        V.20.23
                    Case 19-24224-JKS                     Doc 67      Filed 10/23/20 Entered 10/23/20 12:15:54                                                     Desc Main
                                                                     Document     Page 10 of 11
                                                                                                                                                                                   Exhibit 9


                                                                                   Form 2                                                                                           Page: 2

                                                   Cash Receipts And Disbursements Record
Case Number:        19-24224-JKS                                                                       Trustee:            JAY L. LUBETKIN (500440)
Case Name:          SKORSKI, CAREY                                                                     Bank Name:          Metropolitan Commercial Bank
                                                                                                       Account:            ******5131 - Checking Account
Taxpayer ID #: **-***3641                                                                              Blanket Bond:       $48,225,092.00 (per case limit)
Period Ending: 10/08/20                                                                                Separate Bond: N/A

   1            2                         3                                           4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction                     T-Code              $                  $       Account Balance
02/12/20                 Transfer from 4083 to 5131        Transition transfer credit from United to              9999-000           286,935.39                            286,935.39
                                                           Metropolitan
03/31/20                 Metropolitan Commercial Bank      Bank and Technology Services Fee                       2600-000                                       229.31    286,706.08
05/13/20     10105       Rabinowitz, Lubetkin & Tully      Order entered 5/11/20                                  3110-000                                   18,877.50     267,828.58
05/13/20     10106       Rabinowitz, Lubetkin & Tully      Order entered 5/11/20                                  3210-000                                       786.96    267,041.62
07/08/20     10107       JAY L. LUBETKIN                   Dividend paid 100.00% on $47,585.00,                   2100-000                                   47,585.00     219,456.62
                                                           Trustee Compensation; Reference:
07/08/20     10108       Discover Bank                     Dividend paid 64.35% on $19,389.13; Claim#             7100-000                                   12,478.69     206,977.93
                                                           1; Filed: $19,389.13; Reference: 3569
07/08/20     10109       Capital One Bank (USA), N.A.      Dividend paid 64.35% on $11,026.10; Claim#             7100-000                                    7,096.31     199,881.62
                                                           2; Filed: $11,026.10; Reference:
07/08/20     10110       BMW Financial Services NA, LLC    Dividend paid 64.35% on $60,318.02; Claim#             7100-000                                   38,820.19     161,061.43
                                                           4; Filed: $60,318.02; Reference: 2017 BMW
07/08/20     10111       BB&T Commercial Equipment         Dividend paid 64.35% on $55,196.24; Claim#             7100-000                                   35,523.85     125,537.58
                         Capital Corp.                     5; Filed: $55,196.24; Reference: LEAR
                                                           FINANCIAL
07/08/20     10112       BMW Bank of North America         Dividend paid 64.35% on $11,537.22; Claim#             7100-000                                    7,425.26     118,112.32
                                                           9; Filed: $11,537.22; Reference:
                                                           Stopped on 08/18/20
07/08/20     10113       PYOD LLC                          Dividend paid 64.35% on $90,409.28; Claim#             7100-000                                   58,186.67         59,925.65
                                                           18; Filed: $90,409.28; Reference: ON DECK
                                                           CAPITAL
07/08/20     10114       American Express National Bank    Combined Check for Claims#3,11                                                                    41,110.64         18,815.01
                                                              Dividend paid 64.35%             32,772.01          7100-000                                                     18,815.01
                                                              on $50,920.49; Claim#
                                                              3; Filed: $50,920.49;
                                                              Reference: 2009
                                                              Dividend paid 64.35%               8,338.63         7100-000                                                     18,815.01
                                                              on $12,956.40; Claim#
                                                              11; Filed: $12,956.40;
                                                              Reference: 1008
07/08/20     10115       Citibank, N.A.                    Combined Check for Claims#16,15                                                                   17,171.53             1,643.48
                                                              Dividend paid 64.35%             15,837.62          7100-000                                                         1,643.48
                                                              on $24,608.17; Claim#
                                                              16; Filed: $24,608.17;
                                                              Reference: CITI
                                                              MASTERCARD 5488
                                                              Dividend paid 64.35%               1,333.91         7100-000                                                         1,643.48
                                                              on $2,072.60; Claim#

                                                                                                       Subtotals :                  $286,935.39        $285,291.91
{} Asset reference(s)                                                                                                                           Printed: 10/08/2020 12:30 PM        V.20.23
                    Case 19-24224-JKS                    Doc 67        Filed 10/23/20 Entered 10/23/20 12:15:54                                                 Desc Main
                                                                      Document     Page 11 of 11
                                                                                                                                                                                Exhibit 9


                                                                                  Form 2                                                                                         Page: 3

                                                   Cash Receipts And Disbursements Record
Case Number:        19-24224-JKS                                                                    Trustee:            JAY L. LUBETKIN (500440)
Case Name:          SKORSKI, CAREY                                                                  Bank Name:          Metropolitan Commercial Bank
                                                                                                    Account:            ******5131 - Checking Account
Taxpayer ID #: **-***3641                                                                           Blanket Bond:       $48,225,092.00 (per case limit)
Period Ending: 10/08/20                                                                             Separate Bond: N/A

   1            2                           3                                         4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                 Description of Transaction                 T-Code              $                  $       Account Balance
                                                               15; Filed: $2,072.60
07/08/20     10116       NCMIC Finance Corp.                Combined Check for Claims#8U,10U                                                                  675.40             968.08
                                                               Dividend paid 64.35%               126.54       7100-000                                                          968.08
                                                               on $196.61; Claim# 8U;
                                                               Filed: $196.61
                                                               Dividend paid 64.35%               548.86       7100-000                                                          968.08
                                                               on $852.80; Claim#
                                                               10U; Filed: $852.80;
                                                               Reference: 8453
07/08/20     10117       Verizon                            Combined Check for Claims#12,13                                                                   968.08                0.00
                                                               Dividend paid 64.35%               725.89       7100-000                                                             0.00
                                                               on $1,127.88; Claim#
                                                               12; Filed: $1,127.88
                                                               Dividend paid 64.35%               242.19       7100-000                                                             0.00
                                                               on $376.31; Claim# 13;
                                                               Filed: $376.31
08/18/20     10112       BMW Bank of North America          Dividend paid 64.35% on $11,537.22; Claim#         7100-000                                   -7,425.26             7,425.26
                                                            9; Filed: $11,537.22; Reference:
                                                            Stopped: check issued on 07/08/20
08/26/20     10118       US Bank National Association       Proof of Claim #9 (replaces check 10112 to         7100-000                                   7,425.26                  0.00
                                                            BMW Bank of North America)

                                                                                 ACCOUNT TOTALS                                   286,935.39            286,935.39                $0.00
                                                                                          Less: Bank Transfers                    286,935.39                    0.00
                                                                                 Subtotal                                                0.00           286,935.39
                                                                                          Less: Payments to Debtors                                             0.00
                                                                                 NET Receipts / Disbursements                           $0.00       $286,935.39

                               Net Receipts :        923,606.66
                     Plus Gross Adjustments :          2,875.00                                                                       Net             Net                   Account
                    Less Payments to Debtor :         24,150.00                  TOTAL - ALL ACCOUNTS                               Receipts     Disbursements              Balances
                                                  ————————
                                   Net Estate :     $902,331.66                  Checking # ********7841                          923,606.66            612,521.27                 0.00
                                                                                 Checking # ******5131                                   0.00           286,935.39                 0.00

                                                                                                                                 $923,606.66        $899,456.66                   $0.00




{} Asset reference(s)                                                                                                                        Printed: 10/08/2020 12:30 PM        V.20.23
